United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
DEPARTMENT OF THE AIRFORCE, IDAHO
AIR NATIONAL GUARD, Boise, ID, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Wendy L. Hatten, for the appellant
Office of Solicitor, for the Director

Docket No. 07-1647
Issued: August 15, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 4, 2007 appellant filed a timely appeal from the May 23, 2007 decision of the
Office of Workers’ Compensation Programs denying his claim for compensation on the grounds
that fact of injury was not established. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained an injury in the performance
of duty on December 19, 2001, as alleged.
FACTUAL HISTORY
On December 20, 2001 appellant, then a 42-year-old aircraft mechanic, filed a traumatic
injury claim alleging that on December 19, 2001 he pulled muscles in his lower back while in the
performance of duty. Specifically, he noted that he was walking down steps with an air
conditioning panel in his hands and “stepped on a 2 cell mag lite that rolled under my weight.”
In a letter dated April 8, 2003, the Office informed appellant that his case was originally received

as a simple, uncontroverted case which resulted in minimal time loss and that these cases were
administratively handled to allow medical payments of up to $1,500.00 but that the merits of the
case had never been addressed. It informed appellant that it was now necessary for him to
submit further information to support his claim.1
Appellant responded to the Office’s request in a letter dated April 29, 2003 wherein he
noted that his job as aircraft mechanic crew chief required him to service, maintain and repair a
C-130 Herculus aircraft of the Idaho Air National Guard. He noted that this position required a
varied degree of physical exertion. Appellant reiterated that, on December 19, 2001, while
carrying a large panel down stairs, he stepped on a 2 cell mag lite (flashlight) which caused him
to lose his balance and wrench his back as he tried to catch himself and not drop that panel. He
noted that his low back immediately hurt and that he immediately reported the incident to his
supervisor. Appellant noted that at the time of the December 19, 2001 incident he was already
on light duty for an August 1, 2001 injury and was on pain medication and muscle relaxers for
that event. He further stated that, as there was already a controversy about the medical status of
the prior incident and whether these bills would be paid, he did not go to his physician right
away. Appellant stated, “The thought was that I had pulled a muscle and I already had
medication for that type of injury.” He noted that at the end of January 2002 his low back pain
had not subsided so he opted to go to his family physician. Appellant noted that, over the course
of the next several months, there were many visits to his family physician and other specialists
with regard to his mid-back pain resulting from both the August 1 and December 19, 2001
incidents. He noted that it was not until the November/December 2002 time frame that his low
back pain became so great that it was decided that a magnetic resonance imaging (MRI) scan
should be performed and it was at that time that the herniated discs were discovered.
In a medical report dated July 29, 2002, Dr. Brenda J. Adams, a Board-certified family
practitioner, noted that she initially saw appellant on June 6, 1990 after he had been ejected from
an aircraft. She noted that she treated him for multiple injuries since that time. Dr. Adams noted
that appellant outlined his injuries as including a December 19, 2001 injury when he stepped on
a round flashlight on one of the steps and twisted his back. She indicated that she was unable to
determine “what pain issues he has are related to what injuries he has had in the past.
[Appellant] certainly has suffered a very extreme injury when he had the uncontrolled ejection
from the aircraft 12 years ago and certainly has been complaining of musculoskeletal pain on a
fairly regular, ongoing basis since that time.” In November 27 and December 11, 2002 reports,
Dr. Adams indicated that she treated appellant for chronic neck and back pain.
Appellant submitted medical reports by Dr. Joseph M. Verska, a Board-certified
orthopedic surgeon. He first saw Dr. Verska on December 27, 2002 and he noted that
Dr. Adams referred appellant to him. Under history, Dr. Verska noted that appellant’s back pain
started in 1990 when he was ejected from an RF-4C. Appellant also informed Dr. Verska of an
injury on August 1, 2001 that occurred while moving equipment on a C-130. Dr. Verska noted
1

The Board notes that the Office previously accepted appellant’s claim for a May 17, 1990 cervical strain he
suffered when he was ejected from an RF-4C aircraft. However, the Office denied appellant’s claim for a
recurrence of disability commencing December 30, 1996. On May 3, 2006 it denied appellant’s request for
reconsideration without merit review and this Board affirmed the Office’s decision on March 19, 2007. Docket
No. 06-1389.

2

at this time that appellant had a mild disc bulge at L5-S1 producing S1 radiculitis. He noted that
it would be difficult to determine who was responsible for appellant’s injuries, although he noted
that the leg pain was recent with onset three or four weeks ago. In notes dated January 9 and 28,
2003, Dr. Verska indicated that appellant continued to complain of right buttock pain and right
posterior thigh pain. Appellant noted that he underwent an S1 nerve block which did not give
him too much relief of pain.
In a March 13, 2003 report, Dr. Ronald S. Higginbotham, an osteopath, indicated that he
had been involved in appellant’s musculoskeletal care since October 1998. He noted three
significant injuries: a May 17, 1990 injury when ejected from an aircraft; an August 1, 2001
injury that occurred while moving heavy equipment; and a December 19, 2001 injury from
twisting/tripping while stepping on a flashlight while doing aircraft maintenance.
Dr. Higginbotham noted that appellant had chronic myofascitis as a result of the first injury and
the second injury exacerbated the symptoms of the first injury. He stated that the third injury,
however, was different in that the outcome was the development of a new finding -- right leg
radicular symptoms. Dr. Higginbotham noted that a neurological consult and MRI scan
demonstrated a herniated lumbar disc.
By decision dated May 23, 2003, the Office denied appellant’s claim. It found that,
although the evidence established that the event occurred as alleged, there was no medical
evidence that provided a medical diagnosis connected with the accepted event.
On May 20, 2003 appellant requested reconsideration. In a May 29, 2003 memorandum,
he indicated that he did not see a physician at the time of the injury because there was an
ongoing debate at the time with regard to status of his claim. Appellant further noted, “When I
queried about treatment, I was informed not to incur bills for medical treatment without
authorization, as they would probably not be reimbursed.” He noted that, in trying to keep
medical bills to a minimum, he did not see a physician immediately after the December 19, 2001
employment incident. Appellant noted that he was on medication for the August 1, 2001
occurrence and it was not until January 24, 2002 that he went to a doctor about his low back
strain.
On May 29, 2003 appellant sent a memorandum to various parties at the employing
establishment seeking statements in support of his claim. In that memorandum, he noted that the
Office had denied his claim regarding the alleged December 19, 2001 injury, which occurred
when he stepped on a round flashlight which caused him to twist his back. Appellant also noted
that he had a prior injury on August 1, 2001 while on training and that immediately following
that event, a debate started concerning his status. He stated that the military medical personnel
involved considered the injury a recurrence of his 1990 ejection injuries and not a military
responsibility and the human resources officer considered it a new injury. During this debate,
appellant indicated that the condition of his whole back came into question and he was told not
to incur further medical bills without authorizations as they probably would not be reimbursed.
Several officers responded. In a June 2, 2003 statement, CM Sergeant David E. Beckman stated
that he fully concurred with appellant’s position concerning his continuing problems of receiving
medical treatment. He noted that the events and dates provided were accurate and the advice he
received to not incur any unauthorized treatment or bills is correct, as legal and medical
personnel at “Gwen Field” gave him this advice and he had no reason not to follow it. In a

3

July 13, 2003 memorandum, Major John A. Miller and also noted his support that appellant’s
claim should be reconsidered. He argued that the evidence clearly established that appellant was
well enough to perform his duties prior to the alleged December 19, 2001 injury. In a July 13,
2003 memorandum, Colonel Daniel M. Skate indicated that he recommended acceptance of the
claim for compensation, noting that the injury was documented on the CA-1, that the medical
care related to a back injury and that there was no intervening history of another cause of back
injury. Finally, in a July 15, 2003 memorandum, Brigadier General Gary L. Saylor indicated that
he strongly concurred with appellant’s request for additional review of the alleged December 19,
2001 job injury. He stated, “Bureaucratic confusion over the medical responsibility of previous
injuries has interfered with the proper medical handling of this incident.” Brigadier General
Saylor noted that, following the 1990 aircraft ejection injury, appellant did not return to the
physical condition he enjoyed prior to the accident, but he was able to perform job duties at a
satisfactory level. However, he noted that, since the December 2001 incident, appellant has been
“unable to perform satisfactorily and is facing a possible medical elimination.”
By decision dated October 24, 2003, the Office denied modification of its decision.
By letter dated October 21, 2004 appellant, through his attorney, requested
reconsideration.
In further support of his claim, appellant submitted medical reports by Dr. Michael V.
Hajjar, a neurosurgeon, who first saw appellant on October 15, 2003. In history, Dr. Hajjar
noted that appellant indicated that his low back pain began in the early 1990s and that he was
reinjured in 2001 as a result of his work as an aircraft mechanic. In a December 11, 2003 report,
he reviewed appellant’s MRI scan and decided to defer any surgery at this time. Dr. Hajjar noted
that, given appellant’s level of pain and restricted level of activity significant for pain, he likely
will require a job that does not involve heavy lifting or physical activity. In a June 15, 2004
report, he reviewed appellant’s condition by examining him and reviewing his studies.
Dr. Hajjar noted that appellant continued to have persistent back pain and right-sided leg pain
radiating down his back to his leg to his foot. He noted that at the present time he did not
recommend lumbar spine surgery although he did note that appellant had moderate spondylotic
changes at the lowest two interspaces. Dr. Hajjar also noted that the cervical spine showed more
significant degenerative changes at C5-6 and C6-7 with mild changes at C4-5 and some evidence
of C6 radiculopathy.
In a report dated October 18, 2004, Dr. Richard Radnovich, an osteopath, noted that
appellant initially came to see him on July 27, 2004 complaining of low back pain. He noted that
his examination at the time was inconclusive. Dr. Radnovich noted that since that time he had
reviewed appellant’s medical record. He noted that, at the time of the first visit, appellant
indicated that he thought the mechanism for his injury was an aircraft ejection that happened
14 years ago. However, Dr. Radnovich indicated that, in reviewing appellant’s extensive chart,
it appeared that low back pain was never addressed as part of the ejection injury nor was
radicular pain ever mentioned. He further noted that, in his conversations with appellant, he was
never able to make a direct connection between the ejection and the low back pain.
Dr. Radnovich noted that there were mentions of low back pain in chart notes for April 1994 and
December 30, 1996 but at neither time was it related to his ejection from the plane. He noted
that in September 1998 appellant saw Dr. Higginbotham and complained of low back pain and

4

that this was the first time he related it to the ejection. However, there was a notation of no
radiation of pain to leg. Dr. Radnovich noted that, following the work injury of December 19,
2001, there are notes in January, May, July and November 2002 noting low back pain. He
opined:
“I believe that [appellant] suffered an injury on December 19, 2001. It is
impossible to determine what the true nature of the injury was at that time, but I
believe that it is likely that it was an annulus tear of his dis[c] at L5-S1 causing a
chemical irritation of his nerve roots causing a radiating pain down his leg. I
believe that documents support this, despite the fact that he did not seek
immediate medical attention after the injury. He did have at least five interactions
with healthcare providers directly concerning his lower back after this injury and I
believe that only one or two consultations to a physician for his low back pain
prior to this date. Neither of those encounters included the radicular component
of pain into his right leg. Of course, there was likely an underlying
predisposition, i.e., the likely degenerative changes that already existed and
perhaps connective tissue damage that occurred due to his ejection injury. This,
however, is quite speculative and I repeat that we do not know that he had many
more visits for his low back after the date of December 19, 2001 than before and
that his symptom pattern was different after that date than before and that his
injury pattern is consistent with a different diagnosis. I again, therefore, conclude
that his lumbar and radicular complaints are more likely than not attributable to
the injury dated December 19, 2001.”
By decision dated May 9, 2005, the Office reviewed appellant’s case on the merit and
denied modification as fact of injury had not been established. It noted that factual
inconsistencies were so great that appellant had not established an injury. Carolyn Schwab,
supervisory claims examiner, noted that appellant waited over one year before telling a physician
about the employment incident of December 19, 2001. She also noted that appellant was a
capable historian with regard to other injuries sustained over the years. Ms. Schwab found that
these inconsistencies combined with lack of persuasive medical evidence of causal relationship
negates the factual component of “fact of injury.” Accordingly, the Office modified the May 23,
2003 decision to reflect that the factual component of “fact of injury” had not been established.
On November 28, 2005 appellant requested reconsideration. In support thereof, appellant
submitted notes dated from September 2, 2004 through August 26, 2005 from Dr. Radnovich
indicating that he suffered from depression, lumbalgia and other enthesopathy of elbow. These
reports also indicate that appellant was complaining of back pain. Appellant also submitted
physical therapy notes, which indicated that he was seen for a total of 22 visits between July 9
and October 29, 2003. He also submitted a note by Dr. R. Tyler Frizzeell, a Board-certified
neurosurgeon, dated May 27, 2004, who indicated that appellant had permanent restrictions that
were directly related to his military injury of May 17, 1990, with no apportionment. Finally,
appellant submitted treatment notes by a licensed massage therapist.
By decision dated December 13, 2005, the Office found that the evidence submitted was
insufficient to require merit review of the case.

5

On April 18, 2006 appellant requested reconsideration. By decision dated May 23, 2007,
the Office reviewed appellant’s claim on the merits.2 It determined that, although the evidence
was sufficient to support that the incident occurred as alleged, appellant’s “behavior” was
inconsistent with having sustained a compensable injury and there was no contemporaneous
medical evidence to establish an injury occurred as alleged. The Office then determined that
appellant’s application was not sufficient to warrant modification of the prior decision for the
reason that the factual component of fact of injury had not been established.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his claim including the fact that the individual is
an employee of the United States within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place and in the manner alleged.5 Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.6
An employee may establish that the employment incident occurred as alleged, but fail to show
that his disability and/or condition related to the employment incident.
The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred. An injury does not have to be
confirmed by eyewitnesses in order to establish that an employee sustained an injury in the
performance of duty, but the employee’s statements must be consistent with the surrounding
facts and circumstances and his or her subsequent course of action.7 An employee has not met
2

Appellant’s request for reconsideration was filed on April 18, 2006 and the Office did not issue its decision until
over one year later on May 23, 2007. In letters to appellant’s senator and congressman, the Office explained this
delay was caused by a clerical error. The Office’s procedures state that, if a reconsideration decision is delayed
beyond 90 days and the delay would jeopardize a claimant’s ability to seek a merit review of his claim before the
Board, the Office shoulder conduct a merit review and issue a decision so as to protect appellant’s right to appeal.
Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 1602.7 (January 1992); see also
Ronald A., Eldridge, 53 ECAB 218 (2001). Accordingly, the Office properly reviewed the case on the merits.
3

5 U.S.C. §§ 8101-8193.

4

Elaine Pendleton, 40 ECAB 1143 (1989).

5

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined).
6

Shirley A. Temple, 48 ECAB 404 (1997).

7

See Betty J. Smith, 54 ECAB 174 (2002).

6

his or her burden of proof in establishing the occurrence of an injury when there are such
inconsistencies in the evidence as to cast serious doubt upon the validity of the claim.8 Such
circumstances as late notification of injury, lack of confirmation of injury, continuing to work
without apparent difficulty following the alleged injury and failure to obtain medical treatment
may, if otherwise unexplained, cast doubt on an employee’s statements in determining whether a
prima facie case has been established.9 However, an employee’s statement regarding the
occurrence of an employment incident is of great probative force and will stand unless refuted by
strong or persuasive evidence.10
ANALYSIS
As previously indicated, there are two criteria that must be met in order for appellant to
establish that he sustained a traumatic injury in the performance of duty. First, the employee
must submit sufficient evidence to establish that he actually experienced the employment
incident at the time, place and in the manner alleged. Second, the employee must submit
medical evidence to establish that the employment incident caused a personal injury.11
In the May 23, 2003 decision, the Office found that, although the evidence established
that the event occurred as alleged, there was no medical evidence provided that established a
medical diagnosis connected with the accepted event. In its October 24, 2003 decision, it denied
modification. However, in the Office’s May 9, 2005 decision, it found that the factual
inconsistencies are so great that appellant has not established that an injury occurred within the
meaning of the Act. The Office noted that this coupled with the absence of persuasive medical
evidence of causal relationship, indicated that appellant had not established an injury as alleged.
It proceeded to modify the prior decision by stating that the factual component of “fact of injury”
had not been established. In the May 23, 2007, the Office again denied appellant’s claim for the
reason that the factual component of fact of injury had not been established. The Board notes
that this decision is somewhat confusing as it also indicates that the incident occurred as alleged
but was denied because no contemporaneous medical evidence was submitted. The Office
appears to intermingle the criteria to the extent that it is not entirely clear as to the exact grounds
for denying appellant’s claim. Nevertheless, its statement that the factual component of fact of
injury had not been established, especially when combined with the fact that the May 9, 2005
decision specifically modified the prior finding that the incident occurred as alleged and the fact
that the Office refers to factual inconsistencies indicates that it denied appellant’s claim for the
reason that appellant did not establish that the incident occurred as alleged.
The Board finds, notwithstanding, that the Office’s finding that appellant did not
establish that the incident occurred due to great factual inconsistencies is without merit. The
Board initially notes that appellant promptly filed his claim on December 20, 2001, just one day
after the alleged incident. Accordingly, there was no delay in filing the claim. Second, appellant
8

Id.

9

Linda S. Christian, 46 ECAB 598 (1995).

10

Gregory J. Reser, 57 ECAB 277 (2005).

11

Paul Foster 56 ECAB 208 (2004).

7

submitted numerous statements from various military officers from the employing establishment
indicating that there was a December 19, 2001 incident. Furthermore, Brigadier General Saylor
indicated that, since the December 2001 incident, appellant had not been able to perform his
duties satisfactorily and was facing possible medical elimination which indicates that he did not
perform his job without difficulty. The Office appears to give great weight to the fact that
appellant did not seek prompt medical treatment. Appellant explained this delay by indicating
that he thought he had only pulled a muscle and noting that he was already on medication for an
August 2001 incident. He also noted that he was told by representatives of the employing
establishment not to incur any further bills without medical authorization as they were
attempting to determine who was liable for appellant’s bills. Appellant’s statements are
supported by the statements of the military officers. In particular, Sergeant Beckman stated that
appellant was told by legal and medical personnel to not incur any unauthorized treatment or
bills and that appellant had no reason not to listen to this advice. In addition, the Office’s
statement in its May 23, 2007 decision, indicating that there was no evidence that appellant
mentioned the December 19, 2001 incident to a medical provider until well over a year after the
incident is contradicted not only by the medical evidence but also by the Office’s notation in the
same decision that Dr. Adams mentioned the December 19, 2001 incident in her July 29, 2002
report. Furthermore, appellant’s description of how the incident occurred was totally consistent
whether he was giving a statement to the Office, to the employing establishment or the doctors,
i.e., appellant indicated that he injured himself when he stepped on a flashlight. An employee’s
statement alleging that an injury occurred at a given time and in a given manner is of great
probative value and will stand unless refuted by strong and persuasive evidence.12 Not only is
there no strong evidence contradicting appellant’s statement as to how the incident occurred but
there is considerable evidence supporting appellant’s statement. Accordingly, the Board finds
that the Office improperly determined that appellant did not establish that the incident occurred
as alleged.
In the decision dated May 23, 2003, the Office determined that no medical evidence was
provided that established a medical diagnosis in connection with the accepted event. As
previously stated, it later modified this decision to indicate that the “factual component of fact of
injury had not been established.” The last time the medical evidence was completely evaluated
with regard to causal relationship was in the May 23, 2003 decision. Subsequent to this decision,
substantial medical evidence was received. This included reports by Dr. Radnovich including an
October 18, 2004 report wherein he concluded that appellant’s lumbar and radicular complaints
are more likely than not attributable to the December 19, 2001 injury. This medical evidence
must be considered in order to determine whether appellant has met the second criteria of fact of
injury, i.e., establishing that the now accepted employment incident caused a personal injury.
However, the more recent medical evidence was never considered in great detail with regard to
causal relationship, rather the Office discussed it mainly in connection with whether appellant
established that the incident occurred. Accordingly, the Board remands this case in order for the
Office to issue a decision with regard to whether appellant has established that the accepted
incident of December 19, 2001 caused a personal injury.

12

Allen C. Hundley, 53 ECAB 551 (2002).

8

CONCLUSION
The Board finds that appellant established that the employment incident occurred as
alleged. The Board finds that the case must be remanded for further consideration as to whether
the medical evidence establishes that a medical condition resulted from this accepted incident.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 23, 2007 is affirmed in part and vacated in part. The case is
remanded for further consideration consistent with this opinion.
Issued: August 15, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

